ITEMID: 001-87116
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ISAKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 13 - Right to an effective remedy
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1939 and lives in Kosta Khetagurova, a village in Karachay-Cherkessia.
5. The facts of the case, as submitted by the parties, may be summarised as follows.
6. In 1990 the applicant subscribed to a State savings scheme for buying a car. The State failed to provide the car, and the applicant had to apply to a court.
7. On 19 December 2002 the Mirninskiy District Court of Yakutia awarded the applicant 138,967 Russian roubles against the Ministry of Finance. On 5 February 2003 the judgment became binding, but was not enforced.
8. On 15 July 2004 the Presidium of the Supreme Court of Yakutia allowed the Ministry’s supervisory-review complaint, and quashed the judgment on the ground that the district court had misinterpreted material law.
9. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a judgment must be enforced in two months.
VIOLATED_ARTICLES: 13
6
